   Case No.: l-19-cv-03372-AMD-RML
   Date July 5, 2021
   Hon. Ann M. Donnelly                                                  0 W
  United States District Court
  Eastern District of New York                                    JUL 0 6 2021

                                                           PRO SE OFFICE
  Dear Judge Donnelly,
  I Yehuda Herskovic am the plaintiff in this action. I must bring to the Court's
  attention facts that the following issues in advance to the status conference.
                                    Background
  On July 25, 2019, Defendant moved the Court to compel arbitration, relying on a
  2013 "Customer Agreement"(ECF 13), in relevant part states, the parties will
       "ANY DISPUTE THAT IN ANY WAV RELATFS TO OR ARISES OUT OF THIS
 AGREEMENT ... BY ONE OR MORE NEUTRAL ARBITRATORS BEFORE THE
 AMERICAN ARBITRATION ASSOCIATION f'AAA") OR BETTER Rl ISINF<;c ri irf/^i i
 ("BBB")."(ECF 13-S).
 On March 6, 2020,the Court entered an order compelling arbitration.(ECF 29).
 On December 28, 2020,the Court compelled Plaintiff to initiate arbitration by
 filing a demand for arbitration.(ECF 39).
 On March IS, 2021, i filed, under protest, a demand for arbitration with the
 Better Business Bureau.(ECF 41).
 On March 31, 2021, Defendant filed a false status report misrepresenting that I
did not initiate arbitration proceedings.(ECF 42).
On April S, 2021,the Court directed Defendant to clarify the conflicting filings.
On April 8, 2021, Defendant repeated the same falsehood, that I did not initiate
1   BBB that■ an arbitration has ('D^f®"dant')
the RR^u                         been commencedhas not yet received
                                                    pursuant        any notice
                                                             to Plaintiffs Marchfrom
                                                                                  IS
2021 letter (received on March 22)."(ECF 44).


Page 1
